Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 1 of 10 Page ID #:4256




     1 Sanjay Bhandari (SBN 181920)
       sbhandari@mcnamarallp.com
     2 Cornelia J. B. Gordon (SBN 320207)
       cgordon@mcnamarallp.com
     3 McNamara Smith LLP
       655 West Broadway, Suite 1680
     4 San Diego, California 92101
       Telephone: 619-269-0400
     5 Facsimile: 619-269-0401
     6 Attorneys for Receiver,
       Thomas W. McNamara
     7
     8                      UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11 FEDERAL TRADE COMMISSION,                        Case No. 8:19-cv-02109-JWH (ADSx)
   12                       Plaintiff,                 RECEIVER’S INTERIM STATUS
                                                       REPORT
   13          v.
                                                       JUDGE:    Hon. John W. Holcomb
   14 AMERICAN FINANCIAL SUPPORT                       CTRM:     2
      SERVICES INC., et al.,
   15
                      Defendants,
   16
      MJ WEALTH SOLUTIONS, LLC,
   17
                      Relief Defendant.
   18
   19
               Thomas W. McNamara, as Court-appointed receiver (“Receiver”), submits
   20
         this report of receivership activities for the period of November 15, 2019 to
   21
         November 10, 2020.
   22
                                                  I.
   23
                                         INTRODUCTION
   24
               On November 4, 2019, this court entered a Temporary Restraining Order
   25
         (ECF No. 41) (“TRO”) and appointed Thomas W. McNamara as temporary
   26
         receiver for the Receivership Entities.1 Defendants used the Receivership Entities
   27    1
       Receivership Entities are defined in the TRO to mean Corporate Defendants, “as
   28 well as any other entity that has conducted any business related to Defendants’
      marketing and sales of Debt Relief Services, including receipt of Assets derived
                                                   1       Case No. 8:19-cv-02109-JWH (ADSx)
                                                       RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 2 of 10 Page ID #:4257




     1 to operate two discrete businesses: a student loan debt relief business, which
     2 Defendants began in 2014, and a consumer debt settlement business, which
     3 became the focus of their operations beginning in July 2019. See ECF No. 57-1
     4 at 1-2. Though both businesses operated out of the same locations, the express
     5 terms of the TRO were limited to the student loan debt relief business. See id. at 2.
     6 Consequently, the Receiver neither assumed control over the debt settlement
     7 business, nor made any determination as to its lawfulness. Id. He did feel
     8 compelled, however, to maintain exclusive control over the business locations in
     9 order to protect the Documents and Assets of the Receivership Entities, especially
   10 since the student loan business was still running (albeit in a diminished capacity).2
   11 Id.
   12         The Receiver’s Preliminary Report (ECF No. 57), which was filed on
   13 November 14, 2019, focused on the student loan debt relief business. Individual
   14 Defendants Ruddy Palacios, Carey Howe, and Shunmin “Mike” Hsu claimed that
   15
      from any activity that is the subject of the Complaint in this matter, and that
   16 Receiver determines is controlled or owned by any Defendant.” See TRO,
      Definitions, page 6, ¶ K. Corporate Defendants are defined to mean American
   17 Financial Support Services, Inc; Arete Financial Group, also d/b/a Arete Financial
      Freedom; Arete Financial Group LLC; CBC Conglomerate LLC, also d/b/a
   18 1file.org; Diamond Choice Inc, also d/b/a Interest Rate Solutions; J&L Enterprise
      LLC, also d/b/a Premier Solutions Servicing; La Casa Bonita Investments, Inc.,
   19 f/k/a La Casa Bonita Investments LLC, also d/b/a Education Loan Network, also
      d/b/a Edunet; US Financial Freedom Center, Inc; and each of their subsidiaries,
   20 affiliates, successors, and assigns. See TRO, Definitions, page 3, ¶ B.
   21 Pursuant to the procedure in TRO Section XII.U, the Receiver has designated the
      following entities to be additional Receivership Entities based on his determination
   22 that they have received Assets derived from Defendants’ student loan debt relief
      business and are controlled or owned by a Defendant: AZ Marketing and
   23 Management Group, Fusion Graphics, Summit Holding Group Inc., FNZA
      Marketing, LLC, d/b/a Student Loan Pro, and Quick Student Loan Solution.
   24 2
        As the Receiver noted in his Preliminary Report, Individual Defendant Carey
   25 Howe filed a declaration claiming Arete wound down its student loan business in
      April 2019. See ECF No. 57-1 at 2 n.2. However, the business records showed
   26 that between April 1, 2019 and the Receiver’s immediate access on November 6,
      2019, Arete alone took in $2,447,000 in student loan debt relief collections; adding
   27 the amounts collected by Receivership Entities Premier Solutions Servicing and
      1file.org, the entities took in an aggregate $5.5 million in student loan customer
   28 fees. See id.
                                                 2       Case No. 8:19-cv-02109-JWH (ADSx)
                                                     RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 3 of 10 Page ID #:4258




     1 new student loan debt relief enrollments had ceased around July 2019, but admitted
     2 that they continued to charge monthly recertification fees (i.e., unlawful advance
     3 fees) for existing student loan debt relief customers. Id. at 1-2. The Receiver’s
     4 preliminary investigation indicated that Defendants had made a deliberate push to
     5 separate Arete from the student loan debt relief business throughout the summer of
     6 2019, and that by July 2019, student loan activity was primarily limited to
     7 recertifications for existing customers. Id. at 4.
     8         Elements of the student loan business lingered, however, even setting aside
     9 the recertifications. At Defendants’ Bolsa Avenue location, 1file.org was
   10 processing student loan business generated by an Indian call room under contract
   11 with two entities owned by Individual Defendant Jay Singh – American Financial
   12 Support Services, Inc. (“American Financial”) and US Financial Freedom Center,
   13 Inc. (“US Financial”) – with Arete covering the cost of consumer refunds. See id.
   14 at 6-7. At Defendants’ Sky Park location, Syed Gilani (one of Arete’s co-owners)
   15 ran his student loan business, “Student Loan Pro,” which was selling and
   16 processing student loan services while receiving substantial funding from Arete.
   17 See id. at 7.
   18          After the Preliminary Report was filed, the Receiver’s appointment was
   19 confirmed, and the temporary designation removed, by the Order for Preliminary
   20 Injunction entered on December 17, 2019 (ECF No. 79). Since the entry of the
   21 Preliminary Injunction, the Receiver’s primary focus has been on winding down
   22 the business, preserving and storing documents, vacating the office space,
   23 addressing outstanding issues, liquidating Receivership assets, and coordinating
   24 with the parties as needed.
   25 ///
   26 ///
   27 ///
   28 ///
                                                  3       Case No. 8:19-cv-02109-JWH (ADSx)
                                                      RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 4 of 10 Page ID #:4259




     1                                            II.
     2                            RECEIVERSHIP ACTIVITIES
     3        A.      Immediate Access and Receivership Locations
     4        Following the entry of the TRO, the Receiver moved quickly to effect its
     5 mandate that he “take all steps necessary to secure and take exclusive custody” of
     6 the locations from which Defendants operated their business: 1261 East Dyer
     7 Road, Suites 100, 200, and 250, Santa Ana, CA (“Dyer”); 5772 Bolsa Avenue,
     8 Suite 220, Huntington Beach, CA (“Bolsa”); 18001 Sky Park Circle, Suites L-M,
     9 Irvine, CA (“Sky Park”); and 500 Ygnacio Valley Road, Suite 430, Walnut Creek,
   10 CA (“Ygnacio”). See ECF No. 41 (TRO) at 16-17. The Receiver changed the
   11 locks and secured the premises.
   12         After securing the sites, the Receiver moved to wind down operations and
   13 minimize costs to the Receivership Estate. The TRO and PI directed and
   14 authorized the Receiver to “conserve, hold, manage, and prevent the loss of all
   15 Assets of the Receivership Entities, and perform all acts necessary or advisable to
   16 preserve the value of those Assets.” PI § XII.D. Accordingly, on December 23,
   17 2019, the Receiver asked the Court to enter an order authorizing him to liquidate or
   18 abandon Receivership Estate assets, vacate the leased premises, and return any
   19 leased vehicles to the lessors. See ECF No. 83. The Court granted the Receiver’s
   20 application, and with the Court’s authorization, the Receiver proceeded to take the
   21 following actions:
   22               Conduct a thorough investigation of the documents on site, and
   23                 provide access to counsel and other representatives of the FTC for
   24                 similar review.
   25               Preserve all business records, including hard copy documents and
   26                 electronic materials (i.e., hard drives, servers, etc.) which were
   27                 originally located at the Receivership sites by relocating them to a
   28                 secure storage site controlled by the Receiver.
                                                   4        Case No. 8:19-cv-02109-JWH (ADSx)
                                                        RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 5 of 10 Page ID #:4260




     1              Preserve any electronic materials stored offsite or in the cloud (most
     2                notably the RingCentral call recordings).
     3              Retain a document destruction company to destroy the documents
     4                located in the shred bins.
     5              Contact a number of liquidation and estate sale companies, before
     6                accepting one liquidator’s offer to pay $5,000 for the electronics and
     7                furniture and to remove the cubicles and any trash.3
     8              Once the premises were clear, vacate the four Receivership sites and
     9                return the premises to the respective landlords.
   10         The Receiver worked diligently to clear the Receivership sites, but the size
   11 of the sites and the volume of documents stored on the premises delayed the
   12 Receiver’s exit. The properties were vacated and the keys were returned to the
   13 landlords on the following dates: Ygnacio on January 7, 2020; Bolsa on January
   14 21, 2020; and Dyer and Sky Park on January 22, 2020.
   15         B.      Return of Leased Vehicles
   16         The Receiver determined that all of the vehicles in Receivership Entities’
   17 names were leased as opposed to owned. The Court authorized the Receiver to
   18 return any leased vehicles in which there was no equity, including, but not limited
   19 to, (i) a 2020 BMW 750i, (ii) a 2019 Lamborghini Urus, (iii) a 2018 Mercedes
   20 G63, (iv) a 2019 Rolls Royce Cullinan, (v) a 2018 Toyota RAV4 (black), and (vi)
   21 a 2018 Toyota RAV4 (white). The Receiver had the vehicles returned to their
   22 respective lessors.
   23 ///
   24    3
        Most of the companies contacted by the Receiver determined that the cost and
   25 time to remove the cubicles and office furniture outweighed the benefit of the
      electronics onsite. Based on his discussions with the various companies, the
   26 Receiver determined that the offer which he ultimately accepted was the best
      option. See ECF No. 90 at 2 (authorizing the Receiver to “abandon Assets of the
   27 Receivership Entities that cannot be profitably liquidated for the benefit of the
      receivership estate.”). The exact property present at each of the sites is discussed
   28 in greater detail in the Receiver’s ex parte application. See ECF No. 83.
                                                   5       Case No. 8:19-cv-02109-JWH (ADSx)
                                                       RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 6 of 10 Page ID #:4261




     1        C.     Notice to Consumers
     2               1.    Notice Regarding the Case
     3        The Receiver took a number of steps to provide notice to consumers of the
     4 action and to update them at periodic intervals. The Receiver sent consumers
     5 updates by email, responded to numerous consumer inquiries (by phone and by
     6 email), posted notices on the Receivership Entities’ websites, and updated the
     7 Receivership Entities’ telephone greetings to relay the status of the case. The
     8 Receiver’s notices provided information about the case and instructed consumers
     9 to contact their student loan servicers immediately. The Receiver has also created
   10 and hosted a website that consumers can visit to review relevant court documents
   11 and updates pertaining to the case.
   12                2.    Notice Regarding a Potential Scam
   13         The Receiver’s office recently received a disturbing report from a consumer
   14 who had used Defendant American Financial’s student loan debt relief services.
   15 The consumer was contacted by an individual purportedly offering a refund of
   16 money she had previously paid to American Financial. The individual claimed that
   17 in order to refund the money, the consumer would need to fill out an online form
   18 and provide banking information. The individual had a heavy accent, sounded as if
   19 he was calling from a call center, and had access to the consumer’s personal
   20 information (which she had provided to American Financial). The consumer
   21 declined the request to fill out the online form.4 Because it appeared that the
   22 telemarketer had access to consumer information provided to Defendant American
   23 Financial, the Receiver prepared and sent a global email to consumers regarding
   24
         4
   25   As reported in the Receiver’s Preliminary Report, Defendant Jay Singh ran “the
      student loan debt relief business of American Financial and US Financial [Freedom
   26 Center] by contracting with offshore Indian call rooms to secure customers for
      student loan relief.” ECF No. 57-1 at 15. The Receiver has no reason to suspect
   27 Defendant Singh’s involvement, but it seems possible that the call room(s) used by
      Singh/American Financial/US Financial had access to consumers’ personal
   28 information and are now using that information to contact consumers.
                                                 6       Case No. 8:19-cv-02109-JWH (ADSx)
                                                     RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 7 of 10 Page ID #:4262




     1 this situation and warning them not to provide any information to callers
     2 purporting to offer refunds on behalf of American Financial or any of the other
     3 Receivership Defendants.
     4        D.     Arete’s Debt Settlement Business
     5        The Receiver did not assess Defendants’ debt settlement business in his
     6 Preliminary Report, determining that it fell outside his mandate as expressed in the
     7 TRO and PI and that he lacked the authority to prevent Defendants from
     8 continuing operation of that business. See ECF No. 95-1 at 2. The Receiver
     9 subsequently concluded, however, that whether or not the operations violated any
   10 of the Prohibited Practices of the TRO and the PI, and whether or not Defendants
   11 made any effort to continue that business, the debt settlement business was an
   12 “Asset” of Arete under the terms of the PI and TRO. See id. at 2-3.
   13         While Arete’s operations were effectively paused (given the asset freeze),
   14 the business was essentially a wasting asset – the longer it sat untended, the more
   15 customers it would lose and the less it would be worth. Given the Receiver’s
   16 determination that the debt settlement business qualified as a Receivership Asset
   17 and his duty to “conserve, hold, manage, and prevent the loss of all Assets of the
   18 Receivership Entities, and perform all acts necessary or advisable to preserve the
   19 value of those Assets,” see PI § XII.D, the Receiver determined it was in the best
   20 interests of the Receivership Estate to sell the debt settlement portfolio, see ECF
   21 No. 95-1 at 3. The Receiver also determined that a sale would protect Arete’s debt
   22 settlement customers. See id.
   23         The Individual Defendants who ran Arete’s debt settlement business
   24 opposed the Receiver’s ex parte application to approve its sale, and the Court
   25 ultimately denied the Receiver’s motion to sell the debt settlement business. See
   26 ECF No. 99. Following two status conferences and briefing, the FTC and
   27 Individual Defendants Howe, Hsu, Palacios, and Pomazi jointly submitted a
   28 proposed order regarding the debt settlement business. See ECF No. 115. On
                                                 7       Case No. 8:19-cv-02109-JWH (ADSx)
                                                     RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 8 of 10 Page ID #:4263




     1 January 27, 2020, the Court entered an order enabling Arete to resume debt
     2 settlement operations for already-existing clients. See ECF No. 116. The order
     3 instructed the Receiver to restore the Arete Defendants’ access to any CRM
     4 databases necessary to service Arete’s existing clients, see id. at 3, and the
     5 Receiver also continues to forward mail he receives which is addressed to Arete.5
     6         E.    Cunningham v. CBC Conglomerate, LLC, et al.
     7         In November 2017, well before the Receiver’s appointment, Craig
     8 Cunningham sued Receivership Entities CBC Conglomerate, LLC and US
     9 Financial (the “Cunningham Receivership Defendants”) and others for violations
   10 of the Telephone Consumer Protection Act. The Preliminary Injunction (ECF No.
   11 79, the “PI”) entered by the Court on December 17, 2019 ordered a stay of actions
   12 “that would interfere with the exclusive jurisdiction of this Court over the Assets or
   13 Documents of the Receivership Entities,” a prohibition which encompassed
   14 “continuing a judicial…action or proceeding against the Receivership Entities.”
   15 PI § XVII.B.
   16          The Cunningham Receivership Defendants had counsel in the case, the
   17 Lanza Law Firm, PC (“Lanza”). Lanza was already familiar with the case, and the
   18 Receiver determined the most efficient course was to continue to retain Lanza in
   19 the Cunningham action. After the PI was entered, Lanza requested a stay on behalf
   20 of the Cunningham Receivership Defendants based on the “Stay of Actions”
   21 provisions in the PI in December of 2019. Instead of ruling on the request for a
   22 stay, the Court entered an order on June 15, 2020, ordering the parties to file a joint
   23 status report within two weeks updating the Court on the status of the instant action
   24 (the “FTC Action”). After the filing of the status report, the Court stayed the
   25 Cunningham action until the conclusion of the FTC Action, requiring the
   26 Cunningham Receivership Defendants to file a status report within 30 days, and
   27    5
        The mail that was being delivered to the Receivership sites is being forwarded to
   28 the Receiver.
                                                  8       Case No. 8:19-cv-02109-JWH (ADSx)
                                                      RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 9 of 10 Page ID #:4264




     1 within every 60 days thereafter. Lanza filed the first status report on behalf of the
     2 Cunningham Receivership Defendants on June 29, 2020.
     3         With the case stayed, there is little to be done. Lanza will continue to file
     4 status reports as ordered by the Cunningham Court, and the Receiver will keep this
     5 Court apprised of the status of the case.
     6                                             III.
     7                           RECEIVERSHIP ACCOUNTING
     8         Attached as Exhibit A is a Receipts and Disbursements Summary from
     9 inception to November 10, 2020. During this time period, receipts were
   10 $1,188,310.43, primarily comprised of funds from accounts frozen under the
   11 provisions of the TRO ($1,182,883.36) and the sale of Receivership Entities’ office
   12 furniture and equipment ($5,000.00). Disbursements were $285,346.45, primarily
   13 comprised of Court-approved professional fees ($277,157.28) and vehicle storage
   14 ($4,125.00). The current aggregate balance of the receivership bank accounts is
   15 $903,071.30.
   16
         Dated: November 11, 2020               MCNAMARA SMITH LLP
   17
   18                                           By: /s/ Cornelia J.B. Gordon
                                                  Cornelia J. B. Gordon
   19                                             Attorneys for Receiver,
                                                  Thomas W. McNamara
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   9          Case No. 8:19-cv-02109-JWH (ADSx)
                                                          RECEIVER’S INTERIM STATUS REPORT
Case 8:19-cv-02109-JWH-ADS Document 157 Filed 11/11/20 Page 10 of 10 Page ID
                                 #:4265



  1                            CERTIFICATE OF SERVICE
  2
  3         I hereby certify that on the 11th day of November, 2020, I caused the
  4 foregoing to be electronically filed with the Clerk of the Court using the CM/ECF
  5 system, which will send notification of the filing to all participants in the case who
  6 are registered CM/ECF users.
  7
  8  /s/ Cornelia J. B. Gordon
    Cornelia J. B. Gordon
  9 Attorney for Receiver,
    Thomas W. McNamara
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         Case No. 8:19-cv-02109-JWH (ADSx)
                                                                CERTIFICATE OF SERVICE
